Citation Nr: 0518409	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for cardiac ischemia, 
claimed as paroxysmal supraventricular tachycardia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from July 1967 through 
February 1969.  Further, the record reflects he had 
additional service in the Reserves.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New 
York, in July 2002, which denied the claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran participated in inactive duty training on May 
17, 18, and 19th of 1996.

3.  The veteran did not suffer a myocardial infarction, 
cardiac arrest, or cerebrovascular accident during inactive 
duty training, or during any period of active service.

4.  The competent medical evidence does not show that the 
veteran's cardiac ischemia was incurred in or aggravated by 
active service, or manifest to a compensable degree within 
one year following his discharge from active duty.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's cardiac 
ischemia.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in August 2001.  This letter 
addressed the requirements to establish service connection, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or submit any 
additional evidence that was relevant to the case.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the March 2004 Statement of the 
Case (SOC).  These documents served notice to the veteran of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claim.  In pertinent part, the SOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Thus, the duty to notify has been satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and private medical 
records.  When filling out his substantive appeal (VA Form 
9), the veteran waived his right to a hearing before the 
Board.  Thus, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

The veteran's service medical records for active duty from 
1967 to 1969 are negative for any heart condition.  There is 
no medical evidence of record for any heart condition during 
the period from the veteran's date of discharge through 1996.

After serving on active duty, the veteran joined the New York 
Army National Guard.  There, he served until July 1973.  
After a hiatus, in June 1984 the veteran resumed inactive 
reserve status, participating in required training and other 
responsibilities.  

In support of this claim, the veteran submitted private 
medical records.  The records originate with an out patient 
visit in January 1996, which notes the veteran was a federal 
employee and an Army reservist.  It was noted that upon 
annual physical examination in 1995 he was informed that he 
had cardiac risk factors.  On examination his blood pressure 
was acceptable, but hypercholesterolemia was noted.  On 
follow-up one week later, it was reported that his EKG was 
normal.  

On May 18, 1996, the veteran was admitted for treatment at a 
private medical facility, where he presented with paroxysmal 
supraventricular tachycardia.  Provisional diagnoses also 
included prolonged chest pressure secondary to tachycardia, 
rule out acute myocardial injury.  The hospital report noted 
that all of the veteran's cardiovascular symptoms being 
experienced were completely new, with no prior history of 
such.  Further, the veteran denied a history of hypertension.

The veteran was discharged the next day with diagnoses 
including paroxysmal supraventricular tachycardia provoked by 
physical overexertion/heat fatigue/
exhaustion.  Acute myocardial injury was specifically ruled 
out.  Also noted was that an abnormal electrocardiogram 
suggested left ventricular hypertrophy.

In a follow-up visit that month, the physician noted that the 
veteran had trouble breathing; was weak and pale; had a high 
heart rate; felt pressure in his chest; and was tired.  A 
June 1996 stress test did not reveal an area of ischemia or 
infarct and the physician who administered the examination 
found "no acute process."  Subsequent records indicate 
ongoing treatment for circulation problems, motivational 
difficulty, high blood pressure and high cholesterol.  

In January 1997, the veteran was given a coronary angiography 
and catheterization.  As stated by the physician, this test 
"did not show any evidence of diffuse or atherosclerotic 
coronary artery disease."  The physician noted that the 
vessels of the heart were normal size "with somewhat 
sluggish flow (this sluggish flow may be attributable to 
treatment with Beta-blocker and Digoxin)."  The physician 
recommended treatment with aspirin and a beta-blocker.  

Subsequent medical records indicate numerous visits and 
treatments for problems relating to the veteran's heart and 
circulatory system.  In January 2001, the veteran was given 
another stress test where a physician recorded findings 
consistent with ischemia.

The veteran filed a claim for service connection for atrial 
fibrillation with chest pain and shortness of breath in June 
2001.

Following numerous attempts to ascertain whether the veteran 
was on ACDUTRA or inactive duty training in May 1996 when the 
claimed heart condition was first noted, the RO contacted a 
sergeant with the National Guard who worked in pay records.  
Sergeant G. indicated that on May 17, 18, and 19th of 1996, 
the veteran was on inactive duty training.  

The veteran initially contended in an October 2002 hearing at 
the RO that some time during annual training in August 1995, 
he began experiencing problems with fatigue and weakness.  By 
the veteran's account, annual training consisted of field 
maneuvers during periods of high heat and humidity.  Upon 
further consideration, the veteran stated that the onset of 
problems may have been in May of 1996.  According to the 
veteran, he is still undergoing treatment for his heart and 
symptoms from this problem affect both work and daily living.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a cardiovascular 
disorder becomes manifest to a degree of 10 percent within 
one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or any period of inactive duty 
training during which the veteran was disabled from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. § 
101(24) (2004); 38 C.F.R. § 3.6(a)(2004).  

Further, ACDUTRA includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training 
includes duty prescribed for the Reserves.  38 U.S.C.A. § 
101(23)(A).  The term "reserves" includes the National 
Guard of the United States.  38 U.S.C.A. § 101(26), (27).  
Duty, other than full-time duty, performed by a member of the 
National Guard of any State, is considered to be inactive 
duty training.  38 C.F.R. 
§ 3.6(d)(4).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a heart disorder.

Initially, the Board notes that the veteran's current 
diagnosis is cardiac ischemia, which is a disease and not an 
injury.  An individual can be service-connected 
for an injury incurred during inactive duty training, but not 
for a disease.  See VAOPGCPREC 86-90 (July 18, 1990); Brooks 
v. Brown, 5 Vet. App. 484, 485-486 (1993); 38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).

The veteran and his representative essentially contend that 
the veteran may receive service connection for manifestations 
of cardiovascular disease which occurred during inactive 
duty.  In support of this contention they cite to 38 U.S.C.A. 
§ 101(24).  However, their contention is overly broad.  The 
actual language of the statute indicates that "active duty" 
may include "any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 C.F.R. § 3.6(a).  The statute does not provide that all 
manifestations of cardiovascular disease are included.  In 
fact, the statute's specification of only those three 
conditions establishes a clear intent on the part of Congress 
not to include any other cardiovascular symptoms or disease.  
A veteran "'cannot rely upon the generous spirit that 
suffuses the law generally to override the clear meaning of a 
particular provision.'"  Disabled American Veterans v. Gober, 
234 F.3d 682, 692 (Fed.Cir. 2000) (emphasis added) (citing 
Boyer v. West, 210 F.3d 1351, 1355 (Fed.Cir. 2000) (quoting 
Smith (William A.) v. Brown, 35 F.3d 1516, 1526 Fed. Cir. 
(1994))).  

The evidence of record establishes that the veteran suffered 
from paroxysmal supraventricular tachycardia while on 
inactive duty training in May 1996.  Work-up during his 
hospitalization specifically ruled out that the veteran 
suffered from an acute myocardial injury.  None of the 
evidence of record indicates that the veteran has ever 
suffered from a myocardial infarction, cardiac arrest, or 
cerebrovascular accident.

Prior to May 1996, the evidence reveals only that the veteran 
had cardiac risk factors such as hyperlipidemia.  There is no 
evidence establishing that the veteran's current heart 
condition, diagnosed as ischemia, arose during active duty or 
on any period of inactive duty for training.  Specifically, 
his EKG was normal in January 1996, and during his May 1996 
hospitalization, it was noted that he had no history of any 
cardiovascular disorder to include hypertension.  

In summary, there is no evidence of ischemia, paroxysmal 
supraventricular tachycardia, or any cardiovascular disorder 
being incurred in or aggravated by active service, to include 
ACDUTRA, nor was a chronic cardiovascular disorder manifested 
within one year following the veteran's separation from 
active duty.  Moreover, as the evidence fails to show that 
the veteran suffered a myocardial infarction, cardiac arrest, 
or cerebrovascular accident during inactive duty training, 
the veteran's claim for service connection for a heart 
disorder must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for cardiac ischemia, 
claimed as paroxysmal supraventricular tachycardia, is 
denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


